                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


JANE DOE,

                    Plaintiff,                             Case No. 18-CV-1067

       vs.

LAWRENCE UNIVERSITY,

                    Defendant.


              STIPULATED ORDER CONCERNING THE PRODUCTION OF
               CERTAIN EDUCATION RECORDS OF NON-PARTIES AND
                   MODIFICATION OF THE SCHEDULING ORDER


       The Parties, having conferred through counsel regarding pending discovery matters,

hereby stipulate and agree to the following Order concerning the production of certain education

records of non-parties that are protected from non-consensual disclosure by the Family

Educational Rights and Privacy Act of 1974 (“FERPA”), 20 U.S.C. § 1232g, as well as the

modification of certain case deadlines:

       IT IS THEREFORE ORDERED THAT:

             1. Defendant is ordered to produce to Plaintiff the relevant and non-privileged

documents responsive to Plaintiff’s Request for Production of Documents Nos. 1, 5, 6, and 8,

which Defendant is currently withholding based on FERPA.

             2. Defendant is ordered to provide the relevant and non-privileged information

responsive to Plaintiff’s Interrogatory Nos. 1, 6, and 7, which Defendant is currently withholding

based on FERPA.

             3. Within seven (7) business days of the Court’s entry of this Order, Defendant shall

notify the individuals whose education records and/or information from the education records



         Case 1:18-cv-01067-WCG Filed 03/04/19 Page 1 of 3 Document 17
shall be produced pursuant to this Order, other than Plaintiff. Defendant shall make the

notifications in compliance with FERPA, 20 U.S.C. § 1232g(b)(2)(B).

           4. Within twenty-one (21) days after providing the FERPA notices specified in

Paragraph 3 above, and in the absence of a pending objection filed by any of the students whose

education records and/or information from the education records shall be produced, Defendant

shall produce the documents and provide the information subject to this Order. However, in the

event that a student seeks protective action within this 21-day period to prevent the disclosure of

his or her education records and/or information from the education records, Lawrence shall not

produce the documents or provide the information at issue in the protective action to Plaintiff

unless and until the Court makes a final ruling to deny the motion for protection.

           5. Defendant shall produce the documents and provide the information subject to

this Order as “Confidential” under the Stipulated Protective Order in this matter (Dkt. 11).

           6. Based on the Parties’ conferral about the anticipated timing of the disclosure of

the education records and/or information from education records at issue in this Order, the

following case deadlines are modified as indicated:

                   a.   Plaintiff’s expert witness disclosures due on or before May 31, 2019.

                   b. Defendant’s expert witness disclosures due on or before August 2, 2019.

                   c. Motions for summary judgment due on or before September 20, 2019.




                                      -2-
         Case 1:18-cv-01067-WCG Filed 03/04/19 Page 2 of 3 Document 17
STIPULATED AND AGREED TO BY THE PARTIES:

Dated: March 4th, 2019                   Respectfully submitted,

s/Paul A. Kinne_____________             s/Anne M. Carroll_______________
Paul A. Kinne, SBN 1021493               Eric H. Rumbaugh, SBN 1015164
Gingras, Cates & Wachs, LLP              Anne M. Carroll, SBN 1094297
8150 Excelsior Drive                     Michael Best & Friedrich LLP
                                         100 East Wisconsin Ave, Suite 3300
Madison, WI 53717 
                                         Milwaukee, WI 53202-4108
Telephone: (608) 833-2632                Telephone: (414) 271-6560
Fax: (608) 833-2874                      Fax: (414) 277-0656
E-mail: kinne@gcwlawyers.com             E-mail: ehrumbaugh@michaelbest.com
                                         E-mail: amcarroll@michaelbest.com
Attorney for Plaintiff
                                         Attorneys for Defendant




058427-0055\25295300.v1




                                       -3-
          Case 1:18-cv-01067-WCG Filed 03/04/19 Page 3 of 3 Document 17
